UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of July 2009 Commission File Number:1-31349 Commission File Number:333-08354 THOMSON REUTERS CORPORATION THOMSON REUTERS PLC (Translation of registrant's name into English) (Translation of registrant's name into English) 3 Times Square New York, New York 10036, United States (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Thomson Reuters Corporation: Form 20-F£Form 40-FS Thomson Reuters PLC: Form 20-FSForm 40-F£ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): £ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): £ Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934. Yes£NoS If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b):82-. The information contained in Exhibit 99.1 of this Form 6-K is incorporated by reference into, or as an additional exhibit to, as applicable, the registrants’ outstanding registration statements. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrants have duly caused this report to be signed on their behalf by the undersigned, thereunto duly authorized. THOMSON REUTERS CORPORATION (Registrant) By: /s/ Marc E. Gold Name: Marc E. Gold Title: Assistant Secretary THOMSON REUTERS PLC (Registrant) By: /s/ Marc E. Gold Name: Marc E. Gold Title: Assistant Secretary Date: July 8, 2009 EXHIBIT INDEX Exhibit Number Description Management information circular Notice of special meeting of shareholders of Thomson Reuters Corporation Notice of court meeting of shareholders of Thomson Reuters PLC Notice of general meeting of shareholders of Thomson Reuters PLC Form of proxy for registered holders of Thomson Reuters Corporation common shares Form of proxy for registered holders of Thomson Reuters PLC ordinary shares (court meeting) Form of proxy for registered holders of Thomson Reuters PLC ordinary shares (general meeting) Form of voting instruction card for registered holders of Thomson Reuters PLC American Depositary Shares Dealing facility booklet, instruction form and revocation form for registered holders of Thomson Reuters PLC Draft form of amended and restated articles of incorporation of Thomson Reuters Corporation Draft form of amended and restated by-laws of Thomson Reuters Corporation
